Exhibit 10.1

 

OPERATING AGREEMENT

OF

PIOGLOBAL FIRST RUSSIA, LLC

 

This Operating Agreement (this “Agreement”) of Pioglobal First Russia, LLC
(Pioglobal First Russia, LLC, together with any successor thereto, the
“Company”), a Delaware limited liability company and indirect majority owned
subsidiary of Harbor Global Company Ltd., a Bermuda limited duration company
(“Parent”), is made as of April 12, 2004, by and among the persons identified as
the Members on Schedule A attached hereto (such persons and their respective
successors in interest being hereinafter referred to individually as a “Member”
or “Unit Holder” and collectively, as the “Members” or “Unit Holders”) and the
persons identified as the Board of Directors on Schedule B attached hereto (such
persons and their respective successors in office being hereinafter referred to
individually as a “Director” and collectively as the “Directors”).

 

The initial Members are: Pioglobal Omega, LLC, a Delaware limited liability
company and indirect wholly owned subsidiary of Parent (the “Majority Unit
Holder”); Maria Churaeva, an individual (“Churaeva”); and Andrei Uspensky, an
individual (“Uspensky”). Any other Unit holder, warrant holder or option holder
(collectively, the “Additional Unit Holders”) who from time to time becomes a
party to this Agreement pursuant to and in accordance with the terms hereof,
shall do so by execution of a Joinder Agreement in substantially the form
attached hereto as Exhibit A, and complying with the other terms and provisions
of this Agreement (a “Joinder Agreement”).

 

For all purposes hereunder, Churaeva, Uspensky and, unless otherwise determined
by a majority of the Directors in a written resolution as provided for herein,
any and all Additional Unit Holders, are collectively referred to as the
“Restricted Unit Holders”. For the purposes of the Delaware Limited Liability
Company Act, as amended from time to time (the “Act”), the Board of Directors
shall be deemed to be a committee of “managers”, and each Director shall be
deemed to be a “manager” as such term is referred to in the Act.

 

The Company was converted to and formed as a limited liability company under the
Act on April 12, 2004 upon the filing of a Certificate of Conversion by
Pioglobal First Russia, Inc., a Delaware corporation (the “Corporation”),
pursuant to Section 266 of the Delaware General Corporation Law, and the filing
by the Company of its Certificate of Formation with the Delaware Secretary of
State pursuant to the Act; and

 

In connection with such conversion and formation of the Company, and
simultaneously with the effectiveness of the conversion of the Corporation into
the Company, each issued and outstanding share of common stock, $.01 par value
per share, of the Corporation (the “Common Stock”) has been converted into the
right to receive one (1) voting unit of the Company (each a “Unit” and
collectively the “Units”), and upon the delivery to the Company of one or more
stock certificate(s) representing such shares of Common Stock, each of the
Members will be issued one (1) Unit of the Company in exchange for every one (1)
share of Common Stock so surrendered. As used herein, “Unit” and “Units” shall
be deemed to include the Units of the Company and any other units or equity
interests issued or issuable with respect thereto (whether by way of a dividend
or split or in exchange for or in replacement of or upon conversion of such
units or otherwise in connection with a combination of units, recapitalization,
merger, consolidation or other corporate reorganization).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

Organization and Powers

 

1.1. Organization. The Company has been formed by the filing of its Certificate
of Formation with the Delaware Secretary of State for the purpose of engaging in
any lawful act or activity for which limited liability companies may be
organized under the Act. The Certificate of Formation may be restated by the
Directors as provided in the Act or amended by the Directors to change the
address of the office of the Company and the name and address of its resident
agent in Delaware or to make corrections required by the Act. Other additions
to, or



--------------------------------------------------------------------------------

amendments of, the Certificate of Formation shall be authorized by the Members
holding a majority of the issued and outstanding Units. The Certificate of
Formation, as so amended from time to time, is referred to herein as the
“Certificate.” The Directors shall deliver a copy of the Certificate and any
amendment thereto to any Member who so requests.

 

1.2. Purposes and Powers. The Company shall have authority to engage in any
lawful business, trade, purpose or activity permitted by the Act, and it shall
possess and may exercise all of the powers and privileges granted by the Act and
any powers incidental thereto, so far as such powers and privileges are
necessary or convenient to the conduct, promotion or attainment of the purposes
stated in Section 1.1, including, without limitation, the following powers:

 

(a) to conduct its business and operations in any state, territory or possession
of the United States or in any foreign country or jurisdiction;

 

(b) to purchase, receive, take, lease or otherwise acquire, own, hold, improve,
maintain, use or otherwise deal in and with, sell, convey, lease, exchange,
transfer or otherwise dispose of, mortgage, pledge, encumber or create a
security interest in all or any of its real or personal property, or any
interest therein, wherever situated;

 

(c) to borrow or lend money or obtain or extend credit and other financial
accommodations, to invest and reinvest its funds in any type of security or
obligation of or interest in any public, private or governmental entity, and to
give and receive interests in real and personal property as security for the
payment of funds so borrowed, loaned or invested;

 

(d) to make contracts, including contracts of insurance, incur liabilities and
give guaranties, whether or not such guaranties are in furtherance of the
business and purposes of the Company, including, without limitation, guaranties
of obligations of other persons who are interested in the Company or in whom the
Company has an interest;

 

(e) to appoint one or more Directors of the Company, to employ officers,
employees, agents and other persons, to fix the compensation and define the
duties and obligations of such personnel, to establish and carry out retirement,
incentive and benefit plans for such personnel and to indemnify such personnel
to the extent permitted by this Agreement and the Act;

 

(f) to institute, prosecute and defend any legal action or arbitration
proceeding involving the Company, and to pay, adjust, compromise, settle or
refer to arbitration any claim by or against the Company or any of its assets;
and

 

(g) to be a partner in one or more partnerships or a member in one or more
limited liability companies.

 

1.3. Principal Place of Business. The principal office and place of business of
the Company shall initially be One Faneuil Hall Marketplace, Boston,
Massachusetts 02109. After giving notice to the Members, the Directors may
change the principal office or place of business of the Company at any time and
may cause the Company to establish other offices or places of business.

 

1.4. Fiscal Year. The fiscal year of the Company shall end on December 31 in
each year.

 

1.5. Qualification in Other Jurisdictions. The Directors shall cause the Company
to be qualified or registered under applicable laws of any jurisdiction in which
the Company transacts business and shall be authorized to execute, deliver and
file any certificates and documents necessary to effect such qualification or
registration, including, without limitation, the appointment of agents for
service of process in such jurisdictions.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Members

 

2.1. Members. The initial Members of the Company and their addresses shall be
listed on Schedule A, and those “Restricted Unit Holders” of the Company shall
be so designated on Schedule A, which Schedule A shall be amended from time to
time by the Directors to reflect the withdrawal of Members or the admission of
new Members pursuant to this Agreement. Schedule A shall set forth the number of
Units of the Company which each Member holds. Except as otherwise expressly
stated herein, the Members shall constitute a single class or group of Members
of the Company for all purposes of the Act. The Directors shall notify the
Members of changes in Schedule A, which shall constitute the record list of
Members for all purposes of this Agreement.

 

2.2. Admission of New Members. Additional persons or entities may be admitted by
the Directors to the Company as Members and may be issued such number of Units
as the Directors may approve. New Members may participate in the profits,
losses, distributions, allocations and capital contributions of the Company upon
such terms as are established by the Directors, which may include the
establishment of classes or groups of one or more Members having different
relative rights, powers, preferences and duties, or the right to vote as a
separate class or group on specified matters. Unless otherwise determined by a
majority of the Directors in a written resolution, each new Member of the
Company shall be a Restricted Unit Holder. All new Members shall be added to
Schedule A. Upon the vote of a majority of the Directors, the Directors may
amend this Agreement without the consent of the Members to add additional
classes of Members, so long as the rights, powers and preferences of such new
classes are not equal or superior to those of the Members as of the date of this
Agreement.

 

2.3. Classes of Units; Authorized Units. Until such time as additional classes
of Units are established by the Directors pursuant to Section 2.2 hereof, the
Company shall have one (1) class of Units. Except as otherwise set forth herein,
the rights and powers of the Members shall be identical. The Company shall be
permitted to issue an unlimited number of Units.

 

2.4. Certificates Representing Units.

 

(a) Each Member of the Company shall be entitled to have a certificate, in such
form as may be approved by the Board of Directors, signed by the President or
Vice President and Treasurer or Secretary of the Company, certifying the number
of Units owned by such Member. If the Company shall be authorized to issue more
than one class of Units or more than one series of any class, the face or back
of the certificate shall indicate which class of Units or series of any such
class are represented by such certificate.

 

(b) The Board of Directors may direct that a new certificate be issued in place
of any certificate theretofore issued by the Company and alleged to have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
person claiming the certificate to be lost, stolen or destroyed. When
authorizing such issue of a new certificate, the Board of Directors may, in its
discretion and as a condition precedent to the issuance thereof, require the
owner of such certificate to enter into an agreement indemnifying the Company
against any claim that may be made against the Company with respect to or
relating to such certificate alleged to have been lost, stolen or destroyed or
the issuance of such new certificate.

 

(c) Upon surrender to the Company of a certificate for Units duly endorsed, or
accompanied by transfer power separate from certificate evidencing an assignment
in connection with a transfer or assignment of Units permitted under the terms
of this Agreement, it shall be the

 

3



--------------------------------------------------------------------------------

duty of the Company, subject to any proper restrictions on transfer, to issue a
new certificate to the transferee or assignee, cancel the old certificate and
record the transaction on its books and records.

 

2.5. Meetings of Members.

 

(a) Meetings of Members may be called for any purpose at any time by the
Directors or the holders of a majority of the issued and outstanding Units. The
Directors or the Members calling the meeting shall determine the date, time and
place of each meeting of Members, and written notice thereof shall be given by
the Directors to each Member not less than five (5) or more than sixty (60) days
prior to the date of the meeting. Notice shall be sent to Members of record on
the date when the meeting is called. The business of each meeting of Members
shall be limited to the purposes described in the notice. A written waiver of
notice, executed before or after a meeting by a Member or its authorized
attorney and delivered to the Directors, and attendance at the meeting without
protesting at or before its commencement of the inadequacy of notice to such
Member shall be deemed equivalent to proper notice of the meeting.

 

(b) Persons holding a majority of the issued and outstanding Units shall
constitute a quorum for the transaction of any business at a meeting of Members.
Members may attend a meeting in person or by proxy. Members may also participate
in a meeting by means of conference telephone or similar communications
equipment that permits all Members present to hear each other. If less than a
quorum of the Members is present, the meeting may be adjourned by the Chairman
to a later date, time and place, and the meeting may be held as adjourned
without further notice. When an adjourned meeting is reconvened, any business
may be transacted that might have been transacted at the original meeting.

 

(c) The President, if present, shall preside as the Chairman at all meetings of
the Members. The Chairman shall determine the order of business and the
procedures to be followed at each meeting of Members. If the President is not
present at any meeting of Members, the Members may designate an alternate
Chairman.

 

2.6. Action Without a Meeting. There is no requirement that the Members hold a
meeting in order to take action on any matter. The taking of an action without a
meeting shall be evidenced by one or more written consents to such action that
have been signed by Members who hold the requisite percentage of Units or other
interest in the Company required to approve the action being taken. Such written
consents shall be delivered to the Directors at the principal office of the
Company and, unless otherwise specified, shall be effective as of the date
specified in such written consent. The Directors shall give prompt notice to all
Members who did not consent to any action taken by written consent of Members
without a meeting.

 

2.7. Voting Rights. Unless otherwise required by the Act or this Agreement, all
actions, approvals and consents to be taken or given by the Members under the
Act, this Agreement or otherwise shall require the affirmative vote or written
consent of Members holding a majority of the issued and outstanding Units. The
sale of all or substantially all of the Company’s assets or the consolidation or
merger of the Company in which it is not the resulting or surviving entity shall
require the written consent of the Members holding a majority of the issued and
outstanding Units and the approval of the Directors pursuant to Section 3.7.

 

2.8. Limitation of Liability of Members. Except as otherwise provided in the
Act, no Member of the Company shall be obligated personally for any debt,
obligation or liability of the Company or of any other Member, whether arising
in contract, tort or otherwise, solely by reason of being a Member of the
Company. Except as otherwise provided in the Act, by law or expressly in this
Agreement, no Member shall have any fiduciary or other duty to another Member
with respect to the business and affairs of the Company, and no Member shall be
liable

 

4



--------------------------------------------------------------------------------

to the Company or any other Member for acting in good faith reliance upon the
provisions of this Agreement. No Member shall have any responsibility to restore
any negative balance in its Capital Account (as defined in Section 6.1) or to
contribute to or in respect of the liabilities or obligations of the Company or
return distributions made by the Company, except as required by the Act or other
applicable law.

 

2.9. Authority. Unless specifically authorized by the Directors, no Member that
is not a Director or Officer of the Company shall be an agent of the Company or
have any right, power or authority to act for or to bind the Company or to
undertake or assume any obligation or responsibility of the Company or of any
other Member.

 

2.10. No Right to Withdraw. Without the consent of the other Members, no Member
shall have any right to (i) resign or withdraw from the Company, (ii) receive
any distribution or the repayment of its capital contribution or (iii) have the
fair value of its Units in the Company appraised and paid out upon the
resignation or withdrawal of such Member, except, in each case, as provided in
Section 5.1(c), Article VII, Article VIII and Article IX.

 

ARTICLE III

Management

 

3.1. Board of Directors. Stephen G. Kasnet, Donald H. Hunter, L. Rebecca King,
Maria Churaeva and Andrei Uspensky shall be the five (5) initial Directors of
the Company. The names and addresses of the Directors shall be listed on
Schedule B, which Schedule B shall be amended from time to time by the Directors
to reflect the resignation or removal of Directors or the appointment of new or
additional Directors pursuant to this Agreement.

 

3.2. Election and Qualification. The Members shall from time to time fix the
number of Directors and elect the number of Directors so fixed, which number
shall at all times be a minimum of three (3), or any greater odd number. The
Members shall fill any vacancy created by the removal, death or resignation of a
Director. Directors may, but are not required to, be Members, and shall hold
office at the discretion of the Members.

 

3.3. Powers and Duties of the Directors. Except as otherwise set forth herein,
the business and affairs of the Company shall be managed under the direction of
the Directors, who, subject to Section 2.7 hereof and the limitations set forth
in this Section 3.3, shall have and may exercise on behalf of the Company all of
its rights, powers, duties and responsibilities under Section 1.2 or as provided
by law, including, without limitation, the right and authority:

 

(a) to manage the business and affairs of the Company and for this purpose to
employ, retain or appoint any officers, employees, consultants, agents, brokers,
professionals or other persons in any capacity for such compensation and on such
terms as the Directors deem necessary or desirable, and to delegate to such
persons such of their duties and responsibilities as the Directors shall
determine;

 

(b) subject to Sections 1.1 and 10.13 hereof, to enter into, execute, deliver,
acknowledge, make, modify, supplement or amend any documents or instruments in
the name and on behalf of the Company;

 

(c) to borrow money or otherwise obtain credit and other financial
accommodations on behalf of the Company, on a secured or unsecured basis as
provided in Section 1.2(c), and to perform or cause to be performed all of the
Company’s obligations in respect of its indebtedness and any mortgage, lien or
security interest securing such indebtedness;

 

(d) to make elections and prepare and file returns regarding any foreign,
federal, state or local tax obligations of the Company;

 

5



--------------------------------------------------------------------------------

(e) to admit additional persons or entities to the Company as Members in the
manner set forth in Section 2.2; and

 

(f) to perform any other act that the Directors deem necessary, convenient or
desirable for the Company or its business.

 

Notwithstanding anything to the contrary in this Agreement, the Majority Unit
Holder (and not the Board of Directors) shall have the power to designate the
authorized signatory(ies) of all accounts of the Company and to change such
signatory(ies) from time to time.

 

Each Director shall devote such time to the business and affairs of the Company
as is reasonably necessary for the performance of such Director’s duties, but
shall not be required to devote full time to the performance of such duties and
may delegate its responsibilities as provided in Section 3.3(a).

 

3.4. Tax Matters Partner. The Member so designated by the Directors from time to
time shall serve as the “Tax Matters Partner” of the Company for purposes of the
Internal Revenue Code of 1986, as amended (the “Code”), with power to manage and
represent the Company in any administrative proceeding of the Internal Revenue
Service. The initial Tax Matters Partner of the Company shall be Pioglobal
Omega, LLC, c/o Donald H. Hunter.

 

3.5. Reliance by Third Parties. Any person dealing with the Company, the
Directors or any Member may rely upon a certificate signed by any Director so
authorized to sign such certificate by a majority of the Directors pursuant to
Section 3.7 as to (i) the identity of any Director or Member; (ii) any factual
matters relevant to the affairs of the Company; (iii) the persons who are
authorized to execute and deliver any document on behalf of the Company; or (iv)
any action taken or omitted by the Company, the Directors or any Member.

 

3.6. Removal or Retirement of a Director. Any Director may resign upon written
notice to the Company. The holders of a majority of the Units may remove any
Director with or without cause upon written notice; provided, however, that no
removal of a Director shall affect the vested rights of such Director or
increase any obligations of the Director without his or her prior written
consent. Any removal for cause shall be effected at a meeting properly called by
any Member(s) expressly for such purpose, and the Director or Directors to be so
removed shall have reasonable advance notice of any allegations against them and
an opportunity to be heard at such meeting.

 

3.7. Meetings and Action of Directors. Unless otherwise determined by the
Members, all actions to be taken by the Directors shall be taken by majority
vote or written consent of a majority of the Directors then in office. There is
no requirement that the Directors hold a meeting in order to take action on any
matter. Meetings of the Directors may be called by any Director. If action is to
be taken at a meeting of the Directors, notice of the time, date and place of
the meeting shall be given to each Director by an Officer or the Director
calling the meeting by personal delivery, telephone or fax sent to the business
or home address of each Director at least twenty-four (24) hours in advance of
the meeting, or by written notice mailed to each Director at either such address
at least five (5) days in advance of the meeting; provided, however, that no
notice need be given to a Director who waives notice before or after the
meeting, or who attends the meeting without protesting at or before its
commencement the inadequacy of notice to him or her. Directors may also attend a
meeting in person or by proxy, and they may also participate in a meeting by
means of conference telephone or similar communications equipment that permits
all Directors present to hear each other. The Chairman shall determine the order
of business and the procedures to be followed at each meeting of the Directors.

 

3.8. Officers of the Company.

 

(a) The officers of the Company shall be a President, Vice President, Treasurer,
Secretary and such other officers as the Members may elect or appoint from time
to time (individually, an “Officer” and collectively, the “Officers”).

 

(b) Unless another Officer of the Company is so designated by the Members, the
President shall be the Chairman and chief executive officer of the Company and
shall, subject to the direction of the Members,

 

6



--------------------------------------------------------------------------------

have general and active control and supervision over the management and
direction of the business, property and affairs of the Company. In addition, the
President shall have such other powers and perform such other duties as may be
assigned him by the Members, or as may be delegated to him by the Chairman. In
the absence or disability of the President, or in case of an unfilled vacancy in
that office, the Members may designate a Vice-President or other Officer of the
Company to perform the duties and exercise the powers of the President.

 

(d) The Treasurer shall have responsibility for the care and custody of the
funds and books of account of the Company and shall have and exercise all the
powers and duties commonly incident to such office. The Treasurer may endorse
for deposit or collection all checks, notes, drafts and instruments for the
payment of money, payable to the Company or to its order. He shall cause to be
kept accurate books of account of all monies received and paid on account of the
Company.

 

(e) The Secretary shall keep accurate records of all meetings and actions of the
Members and the Directors and shall perform all the duties commonly incident to
such office and shall perform such other duties and have such other powers as
the Members shall from time to time designate or as may be otherwise provided
for in this Agreement. An Assistant Secretary, upon appointment by the Members,
shall have all the powers of the Secretary, except as specifically limited by a
vote of the Members. In the absence of the Secretary and any Assistant
Secretary, a Secretary Pro Tempore may be elected or appointed by the Members or
Directors to perform the Secretary’s duties.

 

(f) All Officers shall hold office at the discretion of the Members and may be
removed by a vote of the Members with or without cause. Any Officer may resign
by delivering his or her written resignation to the Company at its principal
office and such resignation shall be effective upon receipt unless it is
specified to be effective at some other time or upon the happening of some other
event.

 

3.9. Compensation. Unless approved and authorized by the Members, no Director
shall be entitled to any compensation or benefits for his or her services.

 

3.10. Limitation of Liability of Director and Officers. No Director or Officer
shall be obligated personally for any debt, obligation or liability of the
Company or of any Member, whether arising in contract, tort or otherwise, solely
by reason of being or acting as Director or Officer of the Company.

 

ARTICLE IV

Indemnification

 

4.1. Definitions. For purposes of this Article IV:

 

“Indemnified Persons” includes (i) a person serving as a Director or an Officer
of the Company or in a similar executive capacity appointed by the Directors and
exercising rights and duties delegated by the Directors, (ii) a person serving
at the request of the Company as a director, officer, employee or other agent of
another organization and (iii) any person who formerly served in any of the
foregoing capacities;

 

“Proceeding” means any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, and any
claim which could be the subject of a proceeding.

 

4.2. Right to Indemnification.

 

(a) Except as may be limited by law and subject to the provisions of this
Article, the Company shall indemnify each Indemnified Person who was or is a
party or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company) as a result of or in connection
with such Indemnified Persons services on behalf of or at the request of the
Company against any and all expenses, including attorney’s fees, judgments,
fines and amounts paid in settlement actually and reasonably incurred by the
Indemnified Person in connection with such a Proceeding if the Indemnified
Person acted in good faith and in a manner the Indemnified Person reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
the Indemnified Person’s conduct was unlawful.

 

7



--------------------------------------------------------------------------------

The termination of any Proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Indemnified Person did not act in good faith and in a
manner which the Indemnified Person reasonably believed to be in or not opposed
to the best interest of the Company, and, with respect to any criminal
Proceeding, had reasonable cause to believe that the Indemnified Person’s
conduct was lawful.

 

(b) Except as may be limited by law and subject to the provisions of this
Article, the Company shall indemnify each Indemnified Person who was or is a
party or threatened to be made a party to any Proceeding by or in the right of
the Company against any and all expenses, including attorney’s fees, actually
and reasonably incurred by the Indemnified Person in connection with the defense
and settlement of such Proceeding if the Indemnified Person acted in good faith
and in a manner the person reasonably believed to be in or not opposed to the
best interests of the Company, except that no indemnification shall be made in
respect of any Proceeding as to which such Indemnified Person shall have been
adjudged to be liable to the Company, unless and only to the extent that the
court in which the Proceeding was brought shall determine that in view of all of
the circumstances, such Indemnified Person is fairly and reasonably entitled to
indemnification for such expenses.

 

(c) Subject to the foregoing limitations, such indemnification may be provided
by the Company with respect to a Proceeding in which it is claimed that an
Indemnified Person received an improper personal benefit by reason of its
position, regardless of whether the claim arises out of the Indemnified Person’s
service in such capacity, except for matters as to which it is finally
determined that an improper personal benefit was received by the Indemnified
Person.

 

4.3. Award of Indemnification. The determination of whether the Company is
authorized to indemnify an Indemnified Person hereunder and any award of
indemnification shall be made in each instance by Members holding a majority of
the issued and outstanding Units. The Company shall be obliged to pay
indemnification applied for by an Indemnified Person unless there is an adverse
determination (as provided above) within forty-five (45) days after the
application. If indemnification is denied, the applicant may seek an independent
determination of its right to indemnification by a court, and in such event, the
Company shall have the burden of proving that the applicant was ineligible for
indemnification under this Article. Notwithstanding the foregoing, in the case
of a proceeding by or in the right of the Company in which an Indemnified Person
is adjudged liable to the Company, indemnification hereunder shall be provided
to such Indemnified Person only upon a determination by a court having
jurisdiction that in view of all the circumstances of the case, such Indemnified
Person is fairly and reasonably entitled to indemnification for such expenses as
the court shall deem proper.

 

4.4. Successful Defense. Notwithstanding any contrary provisions of this
Article, to the extent that an Indemnified Person has been wholly successful on
the merits or otherwise in the defense of any Proceeding in which it was
involved (including termination of investigative or other Proceedings without a
finding of fault on the part of the Indemnified Person), the Indemnified Person
shall be indemnified by the Company against all expenses incurred by the
Indemnified Person in connection therewith.

 

4.5. Advance Payments. Except as may be limited by law, expenses incurred by an
Indemnified Person in defending any Proceeding, including a Proceeding by or in
the right of the Company, shall be paid by the Company to the Indemnified Person
in advance of final disposition of the proceeding upon receipt of its written
undertaking to repay such amount if the Indemnified Person is ultimately
determined pursuant to this Article or adjudicated to be ineligible for
indemnification, which undertaking shall be an unlimited general obligation but
need not be secured and may be accepted without regard to the financial ability
of the Indemnified Person to make repayment; provided, however, that no such
advance payment of expenses shall be made if it is determined pursuant to
Section 4.3 of this Article, on the basis of the circumstances known at the time
(without further investigation), that the Indemnified Person is ineligible for
indemnification.

 

4.6. Insurance. The Company shall have power to purchase and maintain insurance
on behalf of any director, officer, agent or employee against any liability or
cost incurred by such person in any such capacity or arising out of its status
as such, whether or not the Company would have power to indemnify against such
liability or cost.

 

8



--------------------------------------------------------------------------------

4.7. Heirs and Personal Representatives. The indemnification provided by this
Article shall inure to the benefit of the heirs and personal representatives of
each Indemnified Person.

 

4.8. Non-Exclusivity. The provisions of this Article shall not be construed to
limit the power of the Company to indemnify its directors, members, officers,
employees or agents to the full extent permitted by law or to enter into
specific agreements, commitments or arrangements for indemnification permitted
by law. The absence of any express provision for indemnification herein shall
not limit any right of indemnification existing independently of this Article.

 

4.9. Amendment. The provisions of this Article may be amended or repealed in
accordance with Section 10.13; provided, however, that no amendment or repeal of
such provisions that adversely affects the rights of an Indemnified Person under
this Article with respect to its acts or omissions at any time prior to such
amendment or repeal shall apply to such Indemnified Person without such
Indemnified Person’s express written consent.

 

ARTICLE V

Conflicts of Interest

 

5.1. Transactions with Interested Persons.

 

(a) Unless entered into in bad faith, no contract, transaction or arrangement
between the Company and one or more of its Directors, Officers or Members, or
between the Company and any other corporation, partnership, association or other
organization in which one or more of its Directors, Officers or Members have a
financial interest or is a director, partner, officer, employee, equity owner,
consultant or agent, shall be voidable solely for this reason or solely because
such Director, Officer or Member was present or participated in the
authorization of such contract, transaction or arrangement.

 

(b) No Director, Officer or Member interested in any such contract, transaction
or arrangement, because of such interest, shall be considered to be in breach of
this Agreement or liable to the Company, any Director or Member, or any other
person or organization for any loss or expense incurred by reason of such
contract, transaction or arrangement or shall be accountable for any gain or
profit realized from such contract, transaction or arrangement.

 

(c) It is hereby expressly acknowledged and agreed that all intercompany
arrangements between Parent and its subsidiaries, on the one hand, and the
Company, on the other hand, established or existing at any time on or before the
date hereof shall not be deemed to violate any of the provisions of this
Agreement and shall be permitted to be continued from and after the date hereof
without any such violation. Such intercompany arrangements include, but are not
limited to, management fees charged by Parent or its subsidiaries to the
Company, intercompany debt between Parent and its subsidiaries and the Company
and other cost and expense allocations between Parent and its subsidiaries and
the Company (which may or may not be added to intercompany debt from time to
time).

 

ARTICLE VI

Capital Accounts and Contributions

 

6.1. Capital Accounts.

 

(a) There shall be established on the books of the Company a separate capital
account (a “Capital Account”) for each Member.

 

(b) The Capital Account of each Member (regardless of the time or manner in
which such Member’s interest was acquired) shall be maintained in accordance
with the rules of Section 704(b) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), and Treasury Regulation Section
1.704-1(b)(2)(iv). Adjustments shall be made to the Capital Accounts for
distributions and allocations as required by the rules of Section 704(b) of the
Code and the Treasury Regulations thereunder.

 

9



--------------------------------------------------------------------------------

(c) If there is a transfer of all or a part of an interest in the Company by a
Member, the Capital Account and Adjusted Contribution (as defined in Section
7.a.ii.) of the transferor that is attributable to the transferred interest
shall carry over to the transferee of such Member.

 

(d) Subject to Section 7.2, notwithstanding any other provision contained herein
to the contrary, no Member shall be required to restore any negative balance in
its Capital Account.

 

6.2. Contributions. Each Member shall have the initial Capital Account set forth
on Schedule A. No Member shall be required to make any additional contribution
to the capital of the Company. The Company may borrow from its Members, Parent
and its subsidiaries, as well as from banks or other lending institutions to
finance its working capital or the acquisition of assets upon such terms and
conditions as shall be approved by the Directors, and any such borrowings from
Members shall not be considered Contributions or reflected in their Capital
Accounts. Any such borrowings shall bear interest at a rate to be determined by
the Directors. No Member shall be entitled to any interest or compensation with
respect to its Contribution or any services rendered on behalf of the Company,
except as specifically provided in this Agreement or approved by the Directors.
No Member shall have any liability for the repayment of the Contribution of any
other Member and each Member shall look only to the assets of the Company for
return of its Contribution.

 

ARTICLE VII

Profits, Losses and Distributions

 

7.1. Profits, Losses and Distributions.

 

  (a) As used in this Agreement, the following terms shall have the meanings
specified below:

 

  (i) “Contributions” means the amounts set forth opposite each Member’s name on
Schedule A hereto, plus all additional capital contributions of such Member, if
any.

 

  (ii) “Adjusted Contribution” means, as of any day, a Member’s total
Contributions less all amounts actually distributed by the Company to such
Member.

 

  (iii) “profits” and “losses” mean income and losses, and each item of income,
gain, loss, deduction or credit entering into the computation thereof, as
determined in accordance with the accounting methods followed by the Company and
computed in a manner consistent with Treasury Regulation Section
1.704-1(b)(2)(iv). Profits and losses for Federal income tax purposes shall be
allocated in the same manner as profits and losses for purposes of this Article
VII, except as provided in Section 7.3(a).

 

  (iv) “ownership percentage” means with respect to any Member, the percentage
determined by dividing the number of Units owned by such Member at the relevant
time by the aggregate number of Units then issued and outstanding.

 

(b) To the extent that there is an outstanding loan made by the Company to a
Member or other amounts due to the Company from a Member, any amount that would
have otherwise been distributed hereunder shall not be distributed by the
Company to such Member. Rather, such amount shall be treated for all purposes as
having been actually distributed to the Member pursuant to Section 7.1(c)
followed by a repayment by the Member on the outstanding loan or other amount
due to the Company in such amount, first to the extent that there is accrued but
unpaid interest and thereafter to unpaid principal.

 

(c) All profits arising from the normal course of business operations or
otherwise, commencing with the date of this Agreement, shall be allocated to the
Members in the following order and priority:

 

  (i) first, to the Members in proportion to any deficit Capital Account
balances, until such deficits are eliminated;

 

10



--------------------------------------------------------------------------------

  (ii) second, to the Members in proportion to their respective Adjusted Capital
Contributions until the balance in each Member’s Capital Account is equal to the
amount of each Member’s Adjusted Capital Contributions; and

 

  (iii) third, any remaining profits shall be allocated among the Members pro
rata in accordance with their respective ownership percentages.

 

(d) All losses arising from the normal course of business operations or
otherwise, commencing with the date of this Agreement, shall be allocated to the
Members in the following order and priority:

 

  (i) first, to the Members in proportion to their respective differences
between a Member’s Capital Account and such Member’s Adjusted Capital
Contributions to reduce the balance in each Member’s Capital Account to an
amount equal to such Member’s Adjusted Capital Contributions;

 

  (ii) second, to the Members in proportion to their Adjusted Capital
Contributions to reduce the balance in each Member’s Capital Account to zero;
and

 

  (iii) third, ay remaining losses shall be allocated among the Members pro rata
in accordance with their respective ownership percentages.

 

(e) All profits and losses allocated, and all cash distributed, to the Members
shall be credited or charged, as the case may be, to their Capital Accounts.

 

(f) Distributions may be made to Members in the sole discretion of the
Directors. Distributions are not required to be made and no Member is entitled
to any distribution hereunder, except as otherwise specifically set forth
herein.

 

7.2. Distributions Upon Dissolution.

 

(a) Upon dissolution and termination, after payment of, or adequate provision
for, the debts and obligations of the Company (including any and all
intercompany indebtedness owed by the Company to the Majority Unit Holder,
Parent or any of its subsidiaries) and repayment, or provision for repayment, of
all outstanding principal and accrued interest under all loans made by the
Company to any Member, the remaining assets of the Company (or the proceeds of
sales or other dispositions in liquidation of the Company assets, as may be
determined by the remaining or surviving Member(s)), shall be distributed in the
following order and priority:

 

  (i) first, to fund reserves for liabilities not then due and owing and for
contingent liabilities to the extent deemed reasonable by the Board of
Directors, provided, that, upon the expiration of such period of time as the
Board of Directors shall deem advisable, the balance of such reserves remaining
after the payment of such contingencies shall be distributed in the manner set
forth in subsections (ii) and (iii) below;

 

  (ii) second, to the Members in proportion to the positive balances in their
Capital Accounts after taking into account all Capital Account adjustments for
the Company taxable year; and

 

  (iii) third, to the Members pro rata in accordance with their respective
ownership percentages.

 

(b) With respect to assets distributed in kind to the Members in liquidation or
otherwise, (i) any unrealized appreciation or unrealized depreciation in the
values of such assets shall be deemed to be profits and losses realized by the
Company immediately prior to the liquidation or other distribution event; and
(ii) such profits and losses shall be allocated to the Members and credited or
charged to their Capital Accounts, and any property so distributed shall be
treated as a distribution of an amount in cash equal to the excess of such fair
market value over

 

11



--------------------------------------------------------------------------------

the outstanding principal balance of and accrued interest on any debt by which
the property is encumbered. For the purposes of this Section 7.2(b), “unrealized
appreciation” or “unrealized depreciation” shall mean the difference between the
fair market value of such assets, taking into account the fair market value of
the associated financing but subject to Section 7701(g) of the Code, and the
Company’s basis in such assets as determined under Treasury Regulation Section
1.704-1(b). This Section 7.2(b) is merely intended to provide a rule for
allocating unrealized gains and losses upon liquidation or other distribution
event, and nothing contained in this Section 7.2(b) or elsewhere in this
Agreement is intended to treat or cause such distributions to be treated as
sales for value. The fair market value of such assets shall be determined by an
appraiser to be selected by the Directors.

 

7.3. Special Provisions.

 

Notwithstanding the foregoing provisions in this Article VII:

 

(a) Income, gain, loss and deduction with respect to Company property which has
a variation between its basis computed in accordance with Treasury Regulation
Section 1.704-(b) and its basis computed for Federal income tax purposes shall
be shared among Members so as to take account of the variation in a manner
consistent with the principles of Section 704(c) of the Code and Treasury
Regulation Section 1.704-3.

 

(b) Section 704 of the Code and the Treasury Regulations issued thereunder,
including but not limited to the provisions of such regulations addressing
qualified income offset provisions, minimum gain chargeback requirements and
allocations of deductions attributable to nonrecourse debt and partner
nonrecourse debt, are hereby incorporated by reference into this Agreement.

 

7.4. Distribution of Assets in Kind. No Member shall have the right to require
any distribution of any assets of the Company to be made in cash or in kind. Any
Member entitled to any interest in such assets shall, unless otherwise
determined by the Directors, receive separate assets of the Company, and not an
interest as tenant-in-common with other Members so entitled in each asset being
distributed. Distributions in kind need not be made on a pro rata basis but may
be made on any basis which the Directors determine to be fair and reasonable
under the circumstances.

 

ARTICLE VIII

Transfers of Interests

 

8.1. Defined Terms. The following capitalized terms, as used in this Article
VIII, shall have the meanings set forth below.

 

“Affiliate” of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Person” means an individual, corporation, association, partnership, limited
liability company, estate, trust or any other entity or organization,
governmental or otherwise.

 

“Sale Transaction” means any (i) consolidation or merger of Parent, the Majority
Unit Holder, the Company or any direct or indirect parent company to the Company
into or with another entity or entities, (ii) arm’s length sale, lease,
abandonment, transfer or other disposition of all or substantially all of the
assets of Parent, the Majority Unit Holder, the Company or any direct or
indirect parent company to the Company, or (iii) any other arm’s length
transaction in which any person, group or entity acquires a controlling equity
interest in Parent, the Majority Unit Holder, the Company or any direct or
indirect parent company to the Company. For the purposes of this definition, an
equity interest in a company of twenty percent (20%) or more shall be deemed to
be a “controlling interest.”

 

12



--------------------------------------------------------------------------------

“Transfer” means any direct or indirect transfer (including the placement in
trust, voting or otherwise), donation, gift, sale, assignment, alienation,
pledge, hypothecation, grant of a security interest in or lien on or other
disposal or attempted disposal of all or any portion of a security of the
Company or any rights therein. “Transferee” means the recipient of a Transfer
and “Transferor” means a Person effecting the Transfer.

 

8.2. Restrictions on Transfer. Each of the Restricted Unit Holders agrees that
he or she will not Transfer all or any portion of the Units now owned or
hereafter acquired by him or her, unless and until such Restricted Unit Holder
has complied with the terms and provisions of this Agreement. Notwithstanding
the foregoing but subject to the other terms of this Agreement, the Restricted
Unit Holders may effect Transfers pursuant to Sections 8.3, 8.7 and 8.8 hereof,
in each case made in accordance with the procedures set forth therein.

 

8.3. Right of First Refusal. A Restricted Unit Holder may Transfer (a “Proposed
Transaction”) all or any portion of the Units held by such Restricted Unit
Holder to an independent, bona fide third party purchaser for fair value (a
“Proposed Transferee”) if and only if such Restricted Unit Holder first offers
to Transfer such Units to the Company in accordance with the terms and
conditions hereof:

 

(a) Such transferring Restricted Unit Holder shall deliver written notice (the
“Offer Notice”) of its desire to consummate the Proposed Transaction to the
Company. The Offer Notice shall specify (i) the identity of the transferring
Restricted Unit Holder, (ii) the total number of Units owned by the transferring
Restricted Unit Holder, (iii) the number of Units of the transferring Restricted
Unit Holder subject to the Proposed Transaction (the “Offered Units”), (iv) the
proposed consideration per Unit to be paid for the Offered Units and (v) all
other terms and conditions of the Proposed Transaction. The Offer Notice shall
constitute an irrevocable offer to sell all or any portion (in the Company’s
sole discretion) of the Offered Units to the Company at the lesser of the
aggregate price stated in the Offer Notice for the Offered Units or the Fair
Market Value (as defined herein) of the Offered Units and otherwise on
substantially the same terms as set forth in the Offer Notice.

 

(b) The Company shall have the right (the “Right of First Refusal”) to accept
the offer to purchase all or a portion of the Offered Units for the lesser of
the aggregate price stated in the Offer Notice for the Offered Units or the Fair
Market Value (as defined herein) of the Offered Units and otherwise on
substantially the same the terms and conditions as specified in the Offer
Notice. The Company may exercise its Right of First Refusal by delivering
written notice of such exercise to the transferring Restricted Unit Holder
within sixty (60) days after the Company’s receipt of the Offer Notice. Such
written notice of exercise shall constitute a valid, legally binding and
enforceable agreement for the purchase and sale of all or a portion of the
Offered Units, as specified in the Company’s written notice of exercise. The
Company may assign its repurchase right in whole or in part to one or more
Persons in its sole discretion.

 

(c) The closing for any purchase of the Offered Units by the Company hereunder
shall take place within forty-five (45) days after the date of the Company’s
notice of exercise. Such closing shall be effected by the transferring
Restricted Unit Holder’s delivery to the Company of a certificate or
certificates evidencing the Offered Units to be purchased, free and clear of any
and all liens, pledges or encumbrances of any kind, and duly endorsed for
transfer to the Company against payment by the Company to the transferring
Restricted Unit Holder of the purchase price therefor.

 

(d) In the event that the price set forth in the Offer Notice is stated in
consideration other than cash or cash equivalents, the Board of Directors, with
the advice of an independent, third-party appraiser, shall determine the fair
market value of such non-cash consideration, reasonably and in good faith, which
shall be deemed to constitute the “aggregate price stated in the Offer Notice”
for the purposes of subsection (b) above, and the Company may exercise its right
of first refusal by payment of the lesser of such aggregate price stated in the
Offer Notice or the Fair Market Value (as defined herein) in accordance with
subsection (b). Notwithstanding anything in this Agreement to the contrary, to
the extent that the Company has insufficient funds legally available for the
repurchase of Units or equity securities of the Company or the Company is not
permitted to repurchase for cash Units or equity securities of its employees
pursuant to any agreement of the Company or its affiliates, the Company may pay
for the Units by delivery of a subordinated promissory note in an original
principal amount equal to that portion of the purchase price not paid in cash,
payable over a term of not more than five (5) years and bearing interest at the
then Applicable Federal Rate.

 

13



--------------------------------------------------------------------------------

8.4. Sales to Competitors. Notwithstanding anything contained in this Agreement
to the contrary, each Restricted Unit Holder hereby agrees not to Transfer any
Units or other securities of the Company or options in respect thereof to any
Person whose activities, products or services are directly or indirectly
competitive with the activities, products or services of the Company as
reasonably determined by the Board of Directors, as of the date of the proposed
Transfer.

 

8.5. Prohibited Transfers. If any Transfer is made or attempted that is contrary
to the provisions of this Agreement, such purported Transfer shall be void ab
initio and the Company shall have, in addition to any other legal or equitable
remedies to which it may be entitled, the right to enforce the provisions of
this Agreement by one or more actions for specific performance (to the maximum
extent permitted by law). Further, the Company shall have the right to refuse
give effect to any such Transfer and recognize any corresponding Transferee as
one of its unit holders for any and all purposes.

 

8.6. Fair Market Value. As used in this Agreement, “Fair Market Value” shall
mean the fair market value of the Units determined by an independent, third
party appraiser selected by the Company and reasonably approved by the
Restricted Unit Holder whose Units are at issue, such approval not to be
unreasonably withheld, conditioned or delayed; provided, that the Restricted
Unit Holder’s approval shall not be so required in the event the independent,
third party appraiser selected by the Company is one of the following firms:
Deloitte & Touche, Ernst & Young or KPMG, and any successor firm thereto.
Notwithstanding the foregoing, if the appraisal of the fair market value of the
Units as of January 1, 2003 contemplated by the Stock Agreement by and among
Parent, the Company, the Majority Unit Holder, and each of Uspensky and Churaeva
has been rendered, and the related formula recorded and delivered to the
Company’s Board of Directors, then the Company’s Board of Directors shall
determine the fair market value of the Units substantially in accordance with
said formula, and any such determination by the Board of Directors shall be
final, binding and conclusive. The Company shall use its reasonable efforts to
ensure that the Company’s Board of Directors or selected independent, third
party appraiser, as the case may be, provides the fair market value of the Units
being offered to or purchased by, as applicable, the Company within thirty (30)
days from the date of delivery of the Call Notice (as defined in Section 8.7) or
engagement of such appraiser, as applicable. All costs relating to any
engagement of an independent, third party appraiser shall be borne by the
Company.

 

8.7. Call by the Company. If (a) the employment by a Restricted Unit Holder by
the Company or any of its subsidiaries shall terminate for any reason
whatsoever, including, without limitation, for cause, without cause or by reason
of death or disability, or (b) if a Restricted Unit Holder breaches any
provision of this Agreement (each being a “Call Event”), the Company shall have
the right, but not the obligation, to purchase (the “Call Option”), by delivery
of a written notice (the “Call Notice”) to such terminated Restricted Unit
Holder no later than one hundred twenty (120) days after the date of such Call
Event, and such Restricted Unit Holder shall be required to sell, all (but not
less than all) of the Units which are then owned by the Restricted Unit Holder
(collectively, the “Call Securities”) at a price per Unit equal to the Call
Price (as defined below) applicable to such Units.

 

(a) Assignment of Call Right. The Company may, in its sole discretion, assign
the Company’s right to exercise the Call Option, in whole or in part, to any
related or unrelated third party, provided, that the parties electing to
purchase the Call Securities hereunder shall be required to collectively
purchase all and not less than all of the Call Securities.

 

(b) Call Price. As used herein, the “Call Price” shall mean (a) if the
employment of the Restricted Unit Holder with the Company or one of its
subsidiaries is terminated for Cause or is voluntarily terminated by the
Restricted Unit Holder without Good Reason, the lesser of the Fair Market Value
of the Call Securities as of January 1, 2003 or the Fair Market Value of the
Call Securities as of the date of the Call Notice, (b) if the employment of the
Restricted Unit Holder is terminated other than for Cause or the Restricted Unit
Holder voluntarily terminates his or her employment with the Company or one of
its subsidiaries for Good Reason, Fair Market Value of the Call Securities as of
the date of the Call Notice, and (c) if the Restricted Unit Holder breaches any
provision of this Agreement, one dollar ($1.00) per Unit. As used herein,
“Cause” shall mean such Restricted Unit Holder’s (i) failure, neglect or refusal
to perform his or her responsibilities as an employee, officer and director of
the Company or its subsidiaries, as applicable, (ii) failure to achieve
performance goals set by the Board of Directors or officers or the Company or
Parent and communicated to such Restricted Unit Holder within a reasonable time
in advance of the date or dates such goals are evaluated or measured, (iii)
engagement in any dishonesty or willful misconduct, fraud,

 

14



--------------------------------------------------------------------------------

misappropriation or embezzlement injurious to the Company or any subsidiary of
the Company whether monetarily or otherwise or (iv) conviction of a felony or
any crime involving moral turpitude (including the entry of a nolo contendre
plea). As used herein, “Good Reason” shall mean with respect to any Restricted
Unit Holder, such Restricted Unit Holder’s resignation from his or her
employment with the Company or any of its subsidiaries following and because of
(A) the Company’s or such subsidiary’s reducing or reassigning a material
portion of the Restricted Unit Holder’s duties without Cause or (B) a reduction
of the Restricted Unit Holder’s base salary other than in connection with an
across-the-board reduction of executive compensation imposed by the Board of
Directors or board of directors of such subsidiary, if applicable, in response
to negative financial results or other adverse circumstances affecting the
Company or such subsidiary. For the avoidance of doubt, the termination of a
Restricted Unit Holder’s employment with the Company or its subsidiary(ies) by
reason of such Restricted Unit Holder’s death, disability (as confirmed by a
medical doctor acceptable to the Company) or retirement at age 65 shall not be
deemed to be a voluntarily termination of such employment by the Restricted Unit
Holder without Good Reason and shall constitute a termination other than for
Cause.

 

(c) Call Right Closing Mechanics. The closing of the purchase of the Call
Securities shall take place at the principal office of the Company in Boston,
Massachusetts within thirty (30) days after the determination of Fair Market
Value for the purpose of determining the Call Price. Such closing shall be
effected by the transferring Restricted Unit Holder’s delivery to the Company of
a certificate or certificates evidencing the Call Securities to be purchased,
free and clear of any and all liens, pledges or encumbrances of any kind, and
duly endorsed for transfer to the Company or its assignee or assignees against
payment by the Company or such assignee or assignees, as applicable, to the
transferring Restricted Unit Holder of the Call Price therefor. In the event
that more than one Person is purchasing the Call Securities, all of the Call
Securities shall be purchased at the same time and place, and all such
deliveries will be deemed to be made simultaneously, and none shall be deemed to
have been completed until all have been completed. Notwithstanding anything in
this Agreement to the contrary, to the extent that the Company has insufficient
funds legally available for the repurchase of equity securities of the Company
or the Company is not permitted to repurchase for cash equity securities of
terminated employees pursuant to any agreement of the Company or its affiliates,
the Company may pay for the Call Price by delivery of a subordinated promissory
note in an original principal amount equal to that portion of the Call Price not
paid in cash, payable over a term of not more than five (5) years and bearing
interest at the then Applicable Federal Rate.

 

(d) Termination of Call Right. If neither the Company nor its assignee(s) elect
to exercise the Call Option and deliver a Call Notice within the one hundred
twenty (120) day period specified above, then the Call Option shall terminate,
but the Restricted Unit Holder shall continue to hold such Call Securities
pursuant to all of the other provisions of this Agreement.

 

8.8. Right of Company to Require Sale.

 

(a) In the event that a Sale Transaction involving the sale of Units to a bona
fide third party (or parties) (the “Sale Offeror”) is proposed by Parent, the
Company or the Majority Unit Holder, each Restricted Unit Holder shall be
obligated to, if requested in writing by Parent, the Company or Majority Unit
Holder (the “Sale Notice”), and shall sell, transfer and deliver, or cause to be
sold, transferred and delivered to the Sale Offeror, that number of Units owned
by such Restricted Unit Holder as of the date of the Sale Notice as shall equal
the product of (a) a fraction, the numerator of which is the number of Units
proposed to be transferred by the Majority Unit Holder as of the date of the
Sale Notice, and the denominator of which is the aggregate number of Units owned
as of the date of such Sale Notice by the Majority Unit Holder, multiplied by
(b) the number of Units owned as of the date of such Sale Notice by such
Restricted Unit Holder. The Restricted Unit Holder shall sell, transfer and
deliver such Units (i) for the same purchase price proposed to be paid to the
Majority Unit Holder and otherwise on substantially the same terms and
conditions as those applicable to the Majority Unit Holder and (ii) at the same
time and place as the closing of the transaction with respect to the Majority
Unit Holder’s Units.

 

(b) In the event that a Sale Transaction other than a transaction involving the
sale of Units is proposed by Parent, the Company or the Majority Unit Holder,
each Restricted Unit Holder shall be obligated to, upon receipt of a Sale
Notice, and shall sell, transfer and deliver, or cause to be sold, transferred
and delivered to the Company or the Majority Unit Holder, as specified in the
Sale Notice, all, but not less than all of the Units then owned by such
Restricted Unit Holder at a purchase price equal to the Fair Market Value of the
Units being purchased. The closing for such purchase and sale shall be specified
in the Sale Notice.

 

15



--------------------------------------------------------------------------------

(c) At the closing of any transaction contemplated by this Section, the
Restricted Unit Holder shall deliver the certificate or certificates evidencing
the Units owned by such Restricted Unit Holder to be purchased, free and clear
of any and all liens, pledges or encumbrances of any kind, and duly endorsed for
transfer to the Sale Offeror, the Company or Majority Unit Holder or their
nominee, as applicable, against payment of the purchase price therefor. The
Restricted Unit Holder hereby agrees to execute all such additional documents,
agreements or instruments as may be reasonably required by the Sale Offeror, the
Company or the Majority Unit Holder to consummate such purchase and sale and the
Sale Transaction.

 

(d) Sale Notice. In the event a Sale Transaction is proposed by the Company or
Majority Unit Holder as contemplated by Section 8.8, the Company or Majority
Unit Holder shall promptly deliver to the other Members a written notice (the
“Sale Notice”) stating that the Company or Majority Unit Holder elects to
exercise its right pursuant to this Section 8.8 to require that the Restricted
Unit Holders participate in such Sale Transaction or to sell their Units
pursuant to subsection (b).

 

(e) Period For Required Sale. If the Majority Unit Holder has delivered the
appropriate written notice indicating that it elects to exercise its right
pursuant to this Article VIII to require the Restricted Unit Holders to
participate in the Sale Transaction contemplated by the Sale Notice, then for a
period of one hundred eighty (180) days after the date of the Sale Notice, the
Restricted Unit Holders shall be obligated to sell or otherwise dispose of their
Units to the Sale Offeror on substantially the same terms and conditions that
apply to the Majority Unit Holder with respect to such Sale Transaction (other
than consideration per unit which shall be the same consideration applicable to
the Majority Unit Holder’s Units) or to sell their Units pursuant to subsection
(b) . Each Restricted Unit Holder shall pay its owns costs and expenses, if any,
incurred by he or she in connection with the sale or other disposition of his or
her Units pursuant to such Sale Transaction.

 

8.9. Disabling Event as to Member. In the event of the death or incompetence of
a Member or the termination, dissolution or liquidation of a Member which is an
entity, the legal representative or successors of the Member shall be deemed to
be the assignee of the Member’s Units by operation of law and shall be subject
to all of such assigning Member’s obligations hereunder, including all of the
provisions of this Article VIII and the assigning Member’s obligation to sell
the Units to the Company pursuant to the call right in Section 8.7 or otherwise
pursuant to this Article VIII. The assignee of the Member’s Units in the event
of death or incompetence may become a substitute Member only upon compliance
with the provisions of Section 8.11. The substitute Member, its successors or
legal representative shall be liable for all of the assignor’s Member’s
liabilities and obligations to the Company as a Member.

 

8.10. Additional Requirements.

 

(a) If a Member has otherwise complied with the provisions of this Article VIII
and a Transfer by such Member is permitted hereby, the following additional
requirements must be satisfied prior to giving effect to such Transfer:

 

(i) the assignee, if requested by the Directors, shall deliver to the Company an
opinion of counsel acceptable to counsel to the Company, in form and substance
satisfactory to counsel to the Company, that such assignment and any offering
made in connection therewith are in compliance with applicable federal and state
securities laws;

 

(ii) the assignee executes an instrument containing representations requested by
the Directors, including, without limitation, a representation that it is
acquiring such Units or part thereof for its own account for investment and not
with a view to the distribution or resale thereof;

 

(iii) the assignee delivers to the Directors copies of the instrument of
assignment and any related documents, which documents shall be satisfactory to
the Directors;

 

(iv) the assignee has agreed in writing by executing the Joinder Agreement
attached hereto as Exhibit A , as a condition to receiving a Units, to be bound
by this Agreement to the same extent and on the same terms as the other Members
of the same class; and

 

16



--------------------------------------------------------------------------------

(v) the transferring Member delivers to the Company certification, in form and
substance satisfactory to counsel of the Company, that such assignment is not
being made to a party whose activities, products or services are directly or
indirectly competitive with the activities, products or services of the Company,
as reasonably determined by the Board of Directors, as of the date of the
proposed assignment.

 

If the foregoing conditions are not complied with, the Company need not
recognize such assignment for any purpose hereunder.

 

(b) Any Member who shall assign all of its Units shall cease to be a Member of
the Company, and shall no longer have any rights or privileges or obligations of
a Member, except that, unless and until the assignee of such Member is admitted
to the Company as a substitute Member in accordance with Section 8.11, the
assigning Member shall retain the statutory rights, if any, and be subject to
the statutory obligations, if any, of an assignor member under the Act.

 

8.11. Substitute Members. An assignee of a Member’s Units assigned by operation
of law in accordance with the provisions of Section 8.9 shall permitted to
become a substitute Member if the Units held by such assignee are not otherwise
required to be sold to the Company hereunder (or the Company elects not to
purchase such Units), the Board of Directors and Members consent to such
admission as a Member and the assignee complies with the provisions of Section
8.10. An assignee of a Member’s Units who does not become a substitute Member in
accordance with this Section 8.11 and who desires to make a further assignment
of its Units shall be subject to all the provisions of Article VIII to the same
extent as a Restricted Unit Holder. Failure or refusal of the Directors and
Members to admit an assignee as a substitute Member shall in no way affect the
right of such assignee to receive the share of the profits, losses, and
distributions to which its predecessor in interest was entitled.

 

ARTICLE IX

Dissolution, Liquidation and Termination

 

9.1 Dissolution. The Company shall dissolve and its affairs shall be wound up
upon the first to occur of the following:

 

(a) the written consent of Members holding a majority of the issued and
outstanding Units; or

 

(b) the entry of a decree of judicial dissolution under Section 18-802 of the
Act.

 

(c) No other event, including the retirement, insolvency, liquidation,
dissolution, insanity, expulsion, bankruptcy, death, incapacity or adjudication
of incompetency of a Member, shall cause the Company to be dissolved.

 

9.2 Liquidation. Upon dissolution of the Company, Majority Unit Holder shall act
as its liquidating trustee. The liquidating trustee shall proceed diligently to
liquidate the Company and wind up its affairs and shall dispose of the assets of
the Company as provided in Section 7.2 hereof. Until final distribution, the
liquidating trustee may continue to operate the business and properties of the
Company with all of the power and authority of the Directors. As promptly as
possible after dissolution and again after final liquidation, the liquidating
trustee shall cause an accounting by the accounting firm then serving the
Company of the Company’s assets, liabilities, operations and liquidating
distributions to be given to the Members.

 

9.3 Certificate of Cancellation. Upon completion of the distribution of Company
assets as provided herein, the Company shall be terminated, and the Directors
(or such other person or persons as the Act may require or permit) shall file a
Certificate of Cancellation with the Secretary of State of Delaware under the
Act, cancel any other filings made pursuant to Sections 1.1 and 1.5 and take
such other actions as may be necessary to terminate the existence of the
Company.

 

17



--------------------------------------------------------------------------------

ARTICLE X

General Provisions

 

10.1 Restrictions on Other Agreements. No Restricted Unit Holder shall enter
into any agreement or arrangement of any kind with any person with respect to
the Units owned by such Restricted Unit Holder on terms which conflict with the
provisions of this Agreement, including agreements or arrangements with respect
to the acquisition, disposition or voting of such Units inconsistent herewith.

 

10.2 Regulatory and Governmental Approvals. Notwithstanding anything in this
Agreement to the contrary, no transaction or action contemplated herein shall be
consummated and no units or interests or rights therein transferred, sold,
assigned or conveyed in any manner prior to receiving any required foreign or
domestic regulatory or governmental approval or consent, and all time frames
described herein shall be reasonably extended to permit the parties hereto to
seek and obtain any such approval or consent.

 

10.3 Attorney-in-Fact. Each Restricted Unit Holder hereby irrevocably appoints
the President and Treasurer of the Company as his or her attorney-in-fact with
specific authority to execute, acknowledge, swear to, file and deliver all
instruments, certificates and other documents, including, without limitation,
any assignment of a Unit, and to take any other action requisite to carrying out
the intention and purpose of this Agreement. The foregoing powers shall be
deemed powers coupled with an interest.

 

10.4 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by the laws of the State of Delaware, without regard to any conflicts of laws
principles thereof. The parties hereby irrevocably consent to the exclusive
jurisdiction of the Commonwealth of Massachusetts and the State of Delaware and
agree that any claim brought hereunder or in connection herewith shall be
brought before a court sitting in Massachusetts or Delaware.

 

10.5 Waiver of Jury Trial. The parties hereto hereby knowingly and irrevocably
waive their right to a trial by jury in connection with any dispute arising
under, in connection with or relating to this Agreement.

 

10.6 Severability. The invalidity or unenforceability of any particular
provision of this Agreement or portion thereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
the invalid or unenforceable provisions or portions thereof were omitted.

 

10.7 Equitable Remedies. The parties hereto acknowledge and agree that the
covenants of the Company and the Members set forth in this Agreement may be
enforced in equity by a decree requiring specific performance. In the event of a
breach of this Agreement, the aggrieved party will be entitled to institute and
prosecute proceedings in any permitted jurisdiction specified above to enforce
specific performance of such provision, as well as to obtain damages for breach
of this Agreement. Without limiting the foregoing, if any dispute arises
concerning the sale or other disposition of any of the Units subject to this
Agreement or concerning any other provisions hereof or the obligations of the
parties hereunder, the parties to this Agreement agree that an injunction may be
issued in connection therewith, including restraining the sale or other
disposition of such Units or rescinding such sale or other disposition. The
remedies provided in this section shall be cumulative and not exclusive, and
shall be in addition to any other remedies which Company or Majority Unit Holder
may have pursuant to this Agreement or applicable law.

 

10.8 Notices. Any notice required to be given hereunder shall be given in
writing and be sent by hand delivery, fax, certified first class mail, postage
prepaid, return receipt requested, or overnight delivery, to the following
addresses:

 

If to the Company or the Majority Unit Holder:

 

Pioglobal First Russia, Inc. or Pioglobal Omega, LLC, as applicable

c/o Harbor Global Company Ltd.

One Faneuil Hall Marketplace

Boston, Massachusetts 02109

Attention: Chief Executive Officer

Telephone: (+1 617) 878-1600

Facsimile: (+1 617) 878-1699

 

If to another Member, at the address set forth on the Schedule A hereto.

 

18



--------------------------------------------------------------------------------

Any notice sent in accordance with this section shall be deemed received on the
third business day after the mailing date, if sent by first class mail, upon
receipt, if delivery by hand, upon electronic confirmation of receipt, if sent
by facsimile and upon the next business day, if sent by reputable overnight
delivery service. A party may change the address to which notice shall be sent
hereunder by giving written notice of such change in accordance with this
section

 

10.9 Waiver. Any provision of this Agreement may be waived only by a written
instrument signed by the party against whom such waiver is sought to be
enforced. The waiver by a party of a breach or default by another party of any
provision hereof shall not operate or be construed as a waiver of any other
continuing or subsequent breach or default by such party.

 

10.10 Headings. The headings used herein are for convenience purposes only and
shall not affect in any manner the meaning, construction or interpretation of
the provisions of this Agreement. The word “including” as used herein means
including, without limitation.

 

10.11 Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile signature, with the same effect as if all
parties had signed the same original document, and all counterparts shall be
construed together and shall constitute one and the same instrument.

 

10.12 Entire Agreement. This Agreement constitutes the entire agreement of the
Members and the Directors relating to the Company and supersedes any and all
prior understandings, agreements and contracts relating to the subject matter
hereof.

 

10.13 Amendment or Modification. Except as specifically provided in Section 2.2
or elsewhere herein, this Agreement may be amended or modified from time to time
only by a written instrument signed by all of the Members.

 

10.14 Assignment. This Agreement may not be assigned or otherwise transferred by
operation of law or otherwise by any Restricted Unit Holder. This Agreement and
all rights and obligations of the Company and the Majority Unit Holder hereunder
may be assigned or transferred by operation of law by the Company and the
Majority Unit Holder. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, the Company’s and Majority Unit Holder’s
successors and assigns and the Restricted Unit Holder’s estate, heirs,
executors, personal representatives, guardians and conservators.

 

10.15 Legend on Securities. The Company and each of the Members acknowledge and
agree that substantially the following legend shall be typed on each certificate
evidencing any of the Units held at any time by a Restricted Unit Holder:

 

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE UNITS REPRESENTED HEREBY ARE
SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING RIGHTS OF FIRST
REFUSAL AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN A CERTAIN OPERATING
AGREEMENT, AS AMENDED FROM TIME TO TIME, BETWEEN THE COMPANY AND THE HOLDER OF
THIS CERTIFICATE (A COPY OF WHICH IS AVAILABLE AT THE OFFICES OF THE COMPANY FOR
EXAMINATION).”

 

10.16 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions, as reasonably requested by the Directors from time to time.

 

19



--------------------------------------------------------------------------------

10.17 Waiver of Certain Rights. Each Member irrevocably waives any right it may
have to maintain any action for dissolution of the Company or for partition of
the property of the Company. The failure of any Member to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, shall not be a waiver of
such Member’s right to demand strict compliance herewith in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation hereunder shall constitute a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligation hereunder.

 

10.18 Adjustment. All references to unit amounts and prices herein shall be
equitably adjusted to reflect any split, combination, reorganization,
recapitalization, reclassification, unit distribution, unit dividend or similar
event affecting the Units of the Company.

 

10.19 Confidentiality. The Restricted Unit Holders agree to hold the terms of
this Agreement strictly confidential, except to the extent that Parent, the
Company or the Majority Unit Holder have publicly disclosed the terms and
conditions hereof.

 

10.20 Interpretation. For the purposes of this Agreement, terms not defined in
this Agreement shall be defined as provided in the Act; and all nouns, pronouns
and verbs used in this Agreement shall be construed as masculine, feminine,
neuter, singular, or plural, whichever shall be applicable. Titles or captions
of Articles and Sections contained in this Agreement are inserted as a matter of
convenience and for reference, and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

DIRECTORS:

 

/s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

 

/s/ Donald H. Hunter

--------------------------------------------------------------------------------

Stephen G. Kasnet

 

Donald H. Hunter

/s/ L. Rebecca King

--------------------------------------------------------------------------------

 

/s/ Andrei Uspensky

--------------------------------------------------------------------------------

L. Rebecca King

 

Andrei Uspensky

/s/ Maria Churaeva

--------------------------------------------------------------------------------

   

Maria Churaeva

   

 

UNIT HOLDERS:

 

   

PIOGLOBAL OMEGA, LLC

/s/ Maria Churaeva

--------------------------------------------------------------------------------

 

/s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Maria Churaeva

 

Name: Stephen G. Kasnet

   

Title: President

/s/ Andrei Uspensky

--------------------------------------------------------------------------------

   

Andrei Uspensky

   

 

21



--------------------------------------------------------------------------------

PIOGLOBAL FIRST RUSSIA, LLC

 

SCHEDULE A

(as of April 12, 2004)

 

MEMBERS

 

Name and Address of Member

--------------------------------------------------------------------------------

   Number of Units


--------------------------------------------------------------------------------

   Initial Capital Account


--------------------------------------------------------------------------------

Majority Unit Holder

           

Pioglobal Omega, LLC

One Faneuil Hall Marketplace

Boston, Massachusetts 02109

Fax No.: (617) 878-1699

   2,180,050    $ 11,702,400.00

Restricted Unit Holders

           

Andrei Uspensky

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fax No.:

   121,000    $ 308,500.00

Maria Churaeva

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fax No.:

   121,000    $ 308,500.00     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL:

   2,422,050    $ 12,319,400.00

 

22



--------------------------------------------------------------------------------

PIOGLOBAL FIRST RUSSIA, LLC

 

SCHEDULE B

 

DIRECTORS

 

Name and Address Of Director

Stephen G. Kasnet

c/o Harbor Global Company Ltd.

One Faneuil Hall Marketplace

Boston, Massachusetts 02109

Fax No.: (617) 878-1699

Donald H. Hunter

c/o Harbor Global Company Ltd.

One Faneuil Hall Marketplace

Boston, Massachusetts 02109

Fax No.: (617) 878-1699

L. Rebecca King

c/o Harbor Global Company Ltd.

One Faneuil Hall Marketplace

Boston, Massachusetts 02109

Fax No.: (617) 878-1699

Andrei Uspensky

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fax No.:

Maria Churaeva

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fax No.:

 

23